Appellant has filed a motion for a rehearing in which he claims that we erred in two respects in the original disposition of this case: First, in holding that the argument of the County Attorney was justified inasmuch as it was a comment upon the evidence and the law of the case; and second, in failing to discuss his first bill of exception. We have again reviewed the record in the light of his motion but remain of the opinion that his complaint relative to the argument of the County Attorney was properly disposed of. The reason why we did not discuss Bill of Exception No. 1 was because it is without merit, and an extended discussion thereof would serve no useful purpose nor be of any benefit to the jurisprudence of the state.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court fo Criminal Appeals and approved by the Court.